Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-3, 5, 8-11, 13, 15, 17-22, 26-28, and 30 are pending in the instant application. Claims 26-28 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
An action on the merits of claims 1-3, 5, 8-11, 13, 15, and 17-22 is contained herein.
Priority
Applicant’s submission of the appropriate English translated foreign priority documents, see Remarks, filed 12/28/2021, with respect to the Non-Final Office Action 

Previous Objections/Rejections
Any rejections or objections stated of record in the office action mailed on 8/26/2021 that are not explicitly addressed herein below, are hereby withdrawn in light of applicant's arguments and/or amendments filed 12/28/2021.

Status of Rejections
Improper Markush Grouping Rejection

The rejection of claim 21 is maintained.

Applicant’s amendments, see Remarks, filed 12/28/2021, with respect to the rejection set forth in the Non-Final Office Action mailed 8/26/2021, have been fully considered but are not found persuasive.
Despite Applicant amending claim 21 to an independent claim, the claim still embraces an Improper Markush Grouping. As stated in the non-final office action, the Markush grouping is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use since they may classified differently. Species that have the limitation wherein R4,5 do not form additional rings:  (classified as substituted pyrimidines, C07D 239/24+); are classified differently than those species which do form rings at this position (see second compound, last row at page 35). Thus, the first requirement is not met as described above. Secondly, there is 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
The examiner recommends that the claims should be amended to include only species that share a single structural similarity and a common use (e.g. drawn to compounds of the formula I wherein R4,5 do not form additional rings) to overcome the rejection.





New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 does not further limit claim 1 with respect to R4,5 forming additional ring systems such as the first listed embodiment. This limitation is not possible based on the recent amendment. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) 

Conclusion

Claims 17 and 21 are rejected. Claims 1-3, 5, 8-11, 13, 15, 18-20, and 22 are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624